Citation Nr: 1753149	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1973 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this issue in August 2016 for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a January 2017supplemental statement of the case (SSOC).  The issue is now again before the Board.  


FINDING OF FACT

The Veteran does not have a current disability of the right knee that manifested during, or as a result of, active military service, nor does he have a current disability of the right knee that was caused by, or aggravated by, a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded a VA examination, and his in-service and post-service medical records were obtained.  The examination and opinion, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the August 2016 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During the January 2016 hearing, the Veteran testified that while he did have a right knee condition prior to service, he reinjured it in active service during basic training; however, while the Veteran's service treatment records show that the Veteran underwent surgery to correct a torn right knee ligament from childhood, the record does not reflect that this childhood condition was reinjured during active service.  During his January 1973 entrance examination, the Veteran stated that he was in good health.  In addition, the examiner noted that the Veteran's lower extremities were normal.  Subsequent service treatment records do not contain any evidence of injury to the right knee or complaints of symptomatology associated with the right knee.  On the contrary, the Veteran's July 1993 release from active duty examination report shows that an evaluation of the lower extremities was deemed to be normal.  Furthermore, the Veteran stated that he was in good health and did not report any right knee symptomatology.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the right knee at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the right knee, or chronic symptomatology, within one year of his separation from active duty.  During the January 2016 hearing, the Veteran testified that he first received treatment for his right knee condition in 2007, nearly 15 years after his separation from active service.  

A November 2009 Union Treatment Centers record indicates that the Veteran injured his right knee in a work-related incident on August 31, 2007.  At the time of the injury, the Veteran was employed with the United States Postal Service as a letter carrier.  Significantly, the examiner noted that the Veteran reported that he had no difficulties until the date of the injury.  He was walking his normal route when he stepped in a hole.  The Veteran's right knee buckled.  As the pain in the right knee worsened, the Veteran went to the ER on the same day for examination.  

On VA examination in December 2016, the examiner noted that the Veteran was diagnosed with right knee meniscal tear in 2007.  The examiner reviewed the Veteran's medical history and noted that the Veteran reported that he initially injured his right knee in basic training during active service, and that the knee pain worsened with playing baseball in service over the years.  The examiner also noted that the Veteran was subsequently injured in a work-related incident on August 31, 2007, while he was employed with the United States Postal Service as a letter carrier.  It was further noted that the Veteran had no difficulties with the right knee until the date of the work-related injury.  Therefore, the examiner opined that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the service records reviewed do not show chronic, recurrent, or ongoing treatment for knee pain during active service.  Further, the Veteran's retirement examination specifically noted no lower extremity pain.  Moreover, the Veteran's medical records state that the Veteran had no chronic knee pain prior to the work-related injury in 2007.  Thus, based on the foregoing, the examiner concluded that the Veteran's right knee disability was not related to service.  

The Board acknowledges that the Veteran contends that his right knee pain began in service and has continued on and off since then.  While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in his assertions that he has had right knee pain since service.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds the Veteran's assertions that his right knee pain began in service and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran has reported two different events that caused the onset of pain in his right knee.  During the January 2016 hearing, the Veteran testified that he injured his right knee during basic training in active service and that he had knee problems continuously since the injury.  However, the Board finds that this assertion is not credible.  This report of history is inconsistent with the Veteran's service separation examination that does not document any knee related complaints and post service medical documentation that shows that his right knee disability developed following a 2007 work related injury. 

Although the Veteran complained of almost constant right knee pain as a result of an in-service event, the medical records show that the Veteran did not have any difficulties with his right knee until the work-related injury in 2007, nearly 15 years after separation from active service.  The normal clinical findings contained in the Veteran's July 1993 separation examination weigh heavily against a finding that the Veteran developed a chronic right knee disability as a result of an in-service event.  

Furthermore, treating providers consistently found that his right knee injury was not causally related to an in-service event, as there were no complaints of right knee pain until many years after the Veteran's separation from service.  

Thus, the foregoing inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptoms since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his right knee pain lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record discussed above.  

Finally, to the extent that the Veteran himself asserts that he suffers from a service-related right knee disability, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, he simply is not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  

Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a complex disability as a knee condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

In sum, the most competent and probative medical evidence shows that the Veteran's right knee disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a right knee disorder is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


